On Petition for Rehearing.
Black, J.
We are requested by learned counsel for the appellants to set forth in full in our opinion on their petition for a rehearing the letter of Mr. Mullen, general agent of the appellee, ,of June 30, 1900, and the answer thereto, mentioned in our former opinion.
The letter of Mr. Mullen, dated June 30, 1900, was addressed to the pulley company at, South Bend, Indiana, and signed by Mr. Mullen as general agent, and the,body .thereof was as follows: “I wish to acknowledge receipt of your favor of the 18 th, enclosing a copy of Mr. Phelps’ letter of the 16th, and trust you will pardon my delay in replying-to the same, but sickness and inability to catch Mr. Phelps at his office has caused the same. I to-day saw Mr. Phelps, and have ascertained that on yesterday he filed suit against us. I advised Mr. Phelps that I hardly thought this was necessary, as from your letter he could see that you were willing to settle the amount, less the amount of pulleys which had been disposed of since the litigation *263began, and for which they received payment. Mr. Phelps thereupon advised me he would take the matter up with Mr. Caldwell and ascertain what figure ho would settle for and would advise me, and on receipt of this letter I will immediately advise you.”
The letter of Mr. Phelps of the 16th, referred to above as enclosed in the letter of the pulley company, was addressed to it, and in the body thereof was as follows: “As requested, I send you herewith statement which has been furnished to Mr. Mullen, showing the amount due: $1,187.59, amount of judgment, with interest thereon at six per cent, per annum from the date of the judgment, viz., from the 19th day of January, 1897; cost'of the Jefferson Circuit Court, $74.45; cost of the court of appeals, $23.05. You will understand this is not a claim we are making, but it is the amount fixed by judgment and absolutely due under the bond. I trust you will make remittance on receipt of this, as my clients are complaining at me for delaying the matter. If you have any controversy with Caldwell & Co. about the amount of the pulleys, they áre perfectly responsible and you can settle with them. I hope you will settle this matter aj once, as I am not in a position where it can be longer delayed.”
The letter of the pulley company to Mr. Mullen at Louisville, Kentucky, June 18, 1900, was in the body thereof as follows: “I enclose letter just received from Mr. Phelps, from which you will see that the fellow Caldwell expects us to pay the full amount of the court judgment with interest and then take our chances of getting from him the amount of $504.67, which is the value of the pulleys he has sold since he swore to the inventory in court. I write to advise you that we will not settle on any such basis and will resist to the last point any. demand to collect that amount. We have sent you the invoice showing the amount as above; this checking was made by *264my son and Caldwell’s warehouse man, at the 'time my son was to see you. We enclose letter just received from Phelps, and ask you kindly to return it as soon as you note contents.”
The answer of the pulley company to Mr. Mullen, above mentioned, was dated July 2, 1900, and was in the body thereof as follows: “Your favor just-received. We note what you say about action of Mr. Phelps, and we only have to say, it will be a long time before we will pay on the basis of his deihands. It is simply absurd to ask us to pay the judgment in full, when he has sold more than a third of the pulleys scheduled to return to us. When they present a proper offer of settlement, we will settle the matter, as we are anxious as they are to get rid of the disagreeable deal. Common sense, if there was no law, would tell anyone that they would have to deduct from their bill such as they have sold, as they, as we understand the case, had no right to sell any without court permission, and, doing so, make the deficiency good to us. We have press copy of Caldwell’s letter to Phelps in which he says he sold the pulleys because he was afraid the case would go against him. This would show that they were sold before the judgment was rendered; consequently, they are not entitled to interest on the balance of the account since the judgment was rendered. If they want to sue, we have no way to prevent it, but we will defend to the long limit’ against collection of more than the amount.”
After long correspondence, in which the prospective suit had been mentioned and threatened, the subject-matter of the suit being fully known to the appellant, it was ■definitely informed by Mr. Mullen in his letter of June 30 that he had ascertained that on the day previous Mr. Phelps bad “filed suit against us.” In answer to this the appellant wrote Mr. Mullen, July 2, 1900, “we note what you say about action of Mr. Phelps.” Upon further *265consideration, we are constrained to adhere to the conclusión stated in our former opinion.
The petition for rehearing is overruled.